        Case 4:18-cv-00468-DPM Document 79 Filed 04/09/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

CHRISTINE TURNER,
Special Administrator of
the Estate of Linda Warner,
Deceased                                                      PLAINTIFF

v.                        No. 4:18-cv-468-DPM

GARRY STEWART, M.D.                                         DEFENDANT

                                 ORDER
       For the reasons stated from the bench at the end of the 8 April
2021 hearing, the Court directed Dr. Stewart to move for summary
judgment on the post-settlement scope of Turner's medical malpractice
claim against the doctor.       The Court's eventual ruling will also
determine the reserved evidentiary issues, Doc. 76.
     • Dr. Stewart's motion and brief due by 30 April 2021;
     • Turner's response and brief due by 28 May 2021; and
     • Dr. Stewart's reply due by 11 June 2021.
       The 7 June 2021 trial is canceled and the Amended Final
Scheduling Order, Doc. 32, is suspended. A Second Amended Final
Scheduling Order will issue.
 Case 4:18-cv-00468-DPM Document 79 Filed 04/09/21 Page 2 of 2



So Ordered.



                                 D.P. Marshall Jr.
                                 United States District Judge




                             -2-
